Citation Nr: 0521277	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001, rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  The veteran perfected an 
appeal of that decision, and the case is ready for appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to that 
claim and the evidence necessary to substantiate it.

2.  There is competent medical evidence diagnosing post-
traumatic stress disorder; competent medical evidence 
establishing a link between current symptoms of post-
traumatic stress disorder and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service, and 
the veteran is entitled to service connection for post-
traumatic stress disorder.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
post-traumatic stress disorder.  He and his attorney note 
that service connection for post-traumatic stress disorder 
was initially denied based upon the failure to confirm the 
veteran's stressors that were considered in making the 
initial diagnosis of the disorder.  They assert that once the 
veteran's stressors were confirmed, the RO conducted another 
VA examination and, based upon that examination, concluded 
that the veteran did not have post-traumatic stress disorder.  
The veteran and his attorney argue that this creates the 
impression that the RO was determined to deny the veteran's 
claim on any basis available, even though the evidence is 
overwhelmingly in favor of the grant of service connection 
for post-traumatic stress disorder.  

Duty to Notify and Assist

The Board notes that there was a significant change in the 
law following the initiation of this appeal, with enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") noted 
that the statute and the regulation provide for pre-initial-
AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.

The Board concludes that information and discussions as 
contained in the March 2001 rating decision, the January 2004 
statement of the case, the September 2004 supplemental 
statement of the case, and in the VCAA notice letter sent to 
the veteran in March 2004, have provided him with sufficient 
information regarding the applicable law and regulations.  
Additionally, these documents notified him why the evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Significantly, in a letter sent by the veteran's attorney in 
December 2004, it was stated that the veteran did not want to 
appear personally before the Board and did not have any 
additional evidence to submit.  Because no additional 
evidence has been or can be identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In addition, the Board notes that the RO afforded the veteran 
a pertinent VA examination in September 2004.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  It 
warrants reemphasis that the veteran's attorney asserted as 
recently as December 2004 that there is no additional 
evidence to submit.  Consequently, it does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim of 
entitlement to service connection for the post-traumatic 
stress disorder at issue.  Accordingly, the Board will 
proceed with appellate review.

Factual Background

Service records, including the veteran's DD-214 and other 
personnel records, indicate that he served with the U.S. Navy 
in the Republic of Vietnam from February 1968 to February 
1969.  He received several awards and decorations associated 
with his service in Vietnam, including the Vietnam Service 
Medal and the Vietnam Campaign Medal.  There is no record of 
medals or awards associated with combat.  

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis of a psychiatric 
disorder.  The psychiatric and neurological evaluation of the 
veteran upon separation in May 1970 produced normal findings.  

Post-service VA medical treatment records document the 
treatment of the veteran from November 1999 to the July 2004 
for variously diagnosed psychiatric disorders, to include 
attention deficit hyperactivity disorder (ADHD), hypomania, 
major depressive disorder, substance abuse, bipolar disorder, 
bipolar affective disorder, alcohol abuse, stimulant abuse, 
obsessive compulsive disorder, psychosis - not otherwise 
specified, schizophrenia, and post-traumatic stress disorder.  

In July 2000, the veteran was admitted to the VA mental 
health clinic following complaints of agitation and hearing 
things, having slit his wrist in an attempted suicide.  
Following hospitalization, the diagnosis was bipolar 
affective disorder with psychotic symptoms, versus stimulant 
(Ritalin) induced psychosis, versus late onset schizophrenia.  
In the course of his hospitalization, one of the counselors 
suggested that he "ask about post-traumatic stress disorder, 
because he had worked in a hospital in Vietnam and saw a lot 
of dead/disfigured/decapitated bodies."

On July 13, 2000, the veteran filed a claim for entitlement 
to service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder.  

In a March 2001 rating decision, the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder was denied on the basis that the record did not show 
a confirmed diagnosis of post-traumatic stress disorder.  

In December 2001, it was determined by the veteran's primary 
physician at the VA mental health center that the veteran 
should be referred for psychiatric consultation to determine 
the likelihood of post-traumatic stress disorder.  

In March 2002, the veteran underwent the requested VA 
psychiatric evaluation for post-traumatic stress disorder.  
In the report of the evaluation, the veteran's complete 
history was detailed, including his psychiatric, social, and 
professional history.  His professional history included his 
pre-military, military, and post-military history.  In terms 
of events in the Republic of Vietnam, the veteran noted in 
detail that his duties included working in a prison hospital 
with dead and severely wounded and burned Vietnamese 
prisoners, as well as severely wounded American soldiers.  He 
recalled wanting to get away from the duty and volunteering 
for river boat duties.  He stated that his river boat never 
came under heavy attack, but a river boat one mile ahead did, 
resulting in people being killed.  The veteran stated that 
they did find bullet holes in his boat after some missions, 
but that they had not noticed when they occurred because of 
the engine noise.  He recalled one incident on the boat when 
a fellow soldier startled him, causing the veteran to aim at 
the other soldier and pull the trigger of his gun.  The gun 
did not fire, but the veteran had recurring dreams of the 
incident ever since.  Following examination, the diagnosis on 
Axis I included post-traumatic stress disorder, and probable 
ADHD, as well as cocaine dependence in remission, substance 
abuse in remission, and alcohol abuse in remission.  

The diagnosis of post-traumatic stress disorder carried 
forward throughout the veteran's frequent treatment at the VA 
mental health clinic.  The most recent VA outpatient 
treatment records contained in the claims file are dated in 
July 2004, and include the diagnosis of post-traumatic stress 
disorder.  

In March 2002, the veteran filed a notice of disagreement 
with the March 2001 rating decision that denied service 
connection for post-traumatic stress disorder.  

In January 2004, a statement of the case was issued that 
continued the denial of the veteran's claim of service 
connection for post-traumatic stress disorder.  The expressed 
basis for the denial was that there was no credible 
supporting evidence showing that any of the veteran's 
reported in-service stressors occurred.  

Between January 2004 and September 2004, considerable 
evidence pertaining to the veteran's service in Vietnam was 
received by the RO.  These included letters from comrades and 
family, photographs, official documents, and statements from 
the service department.  

In September 2004, the RO referred the veteran for VA 
examination for the evaluation of post-traumatic stress 
disorder.  In the referral, it was noted that the veteran's 
verified stressors were rocket attacks on the area of the 
veteran's unit in the Da Nang area of Vietnam, and the 
veteran's service on YFU-66, a yard freight utility boat that 
transported supplies to various coastal locations.  It was 
noted that the veteran's boat had been shot at.  The examiner 
was requested to determine whether the veteran has post-
traumatic stress disorder based upon these stressors.  

The requested VA psychiatric examination was conducted in 
September 2004.  Following examination, a detailed reporting 
of the veteran's history, including his military history, the 
resulting diagnoses on Axis I were polysubstance dependence, 
in remission; and ADHD.  In summarizing the findings, the 
examiner explained that the veteran did report having been in 
areas which exposed him to combat when he was in the 
military, but according to the examiner, the stressors 
described were "rather non-threatening."  The examiner 
noted that the veteran did not display any type of distress 
when he reviewed that they would go up and down the river and 
watch for objects; and that the veteran spoke in a jovial 
manner about his experiences in the prisoner of war hospital 
ward, referring to those in the ward as "crispy critters" 
and "zipper heads."  The examiner noted that the veteran's 
claims file had been reviewed subsequent to the examination.  

In September 2004, a supplemental statement of the case was 
issued that continued the denial of the veteran's claim of 
service connection for post-traumatic stress disorder.  The 
expressed basis for the denial was that there was a lack of 
medical evidence establishing that the veteran currently has 
post-traumatic stress disorder linked to an in-service 
stressor as required in 38 C.F.R. § 3.304 (f).  

Analysis

The veteran and his attorney generally contend that the 
veteran currently has post-traumatic stress disorder that is 
related to stressful events that he experienced during the 
Vietnam War.  They argue that the veteran has satisfied the 
criteria for service connection because he has a diagnosis of 
post-traumatic stress disorder that was based upon confirmed 
stressors in service.  They assert that the VA examiner who 
did not find post-traumatic stress disorder simply 
misunderstood the seriousness of the veteran's complaints 
about his experiences in Vietnam, and thus failed to 
acknowledge the gravity of the stressors that had led to the 
diagnosis of post-traumatic stress disorder in the past.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002).  

In order for a claim for service connection for post-
traumatic stress disorder to be successful there must be (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2004); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

The Board has reviewed the record in its entirety.  Although 
the most recent September 2004 VA medical examination 
discounted a current diagnosis of post-traumatic stress 
disorder, the prior record contains a two year period of 
regular psychiatric treatment in which post-traumatic stress 
disorder was listed either alone or as one of several 
diagnoses.  Moreover, the ongoing diagnosis of post-traumatic 
stress disorder in the record was based upon a thorough 
medical assessment in 2002 that was conducted by a VA 
psychiatrist for the singular purpose of determining whether 
the veteran has post-traumatic stress disorder.  

Specifically, post-traumatic stress disorder was first 
suspected in December 2001, and diagnosed in March 2002.  
Significantly, the March 2002 diagnosis of post-traumatic 
stress disorder was based upon the veteran's reported role in 
Vietnam that included duty on a supply boat, and having been 
shot at on the boat during that duty.  As indicated, the 
subsequent outpatient treatment records never indicated that 
there was any reason to question the conclusion reached in 
the March 2002 VA examination, and continued the diagnosis.  

Notwithstanding the fact that the most recent examination 
conducted in September 2004 ruled out post-traumatic stress 
disorder, the Board must presume that the prior examinations 
in the record that diagnosed post-traumatic stress disorder 
were also made by competent medical professionals trained in 
the diagnosis of psychiatric disorders.  The Board finds no 
reason to weigh the later findings in 2004, where post-
traumatic stress disorder was not diagnosed, more heavily 
than the earlier medical reports that diagnosed post-
traumatic stress disorder.  The history taken by each 
examiner was entirely consistent.  There is no indication 
that the veteran changed or even embellished his story from 
one examination to the next.  At the very least, it is fair 
to acknowledge that the evidence is in conflict.  Given that 
the existence of the veteran's stressors in service are no 
longer an issue (having been conceded by the RO), and given 
that at least one of those stressors were found on 
examination to have a link to the veteran's symptoms of post-
traumatic stress disorder, the Board must conclude that the 
evidence is at least in equipoise as to whether the veteran 
has post-traumatic stress disorder that is related to his 
service in Vietnam.  

Essentially, as outlined above, the veteran probably meets 
the criteria for service connection for post-traumatic stress 
disorder.  Namely, there is:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2004).  

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is an approximate 
balance of the positive and negative evidence as to whether 
the veteran currently has post-traumatic stress disorder that 
is related to his service in Vietnam.  Thus, the Board 
concludes that the veteran's claim for service connection for 
post-traumatic stress disorder must be granted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


